BP-A0148 INMATE REQUEST TO STAFF cprrM

 

 

 

 

 

 

 

JUNE 10

U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS
eee ee eee eee eee aaa
TO: (Name and Title of Staff Member) DATE: / /

Fikes - Watden 6// 4
FROM: REGISTER NO.:
Yl Schneier [OYG4-049
WORK ASSIGNMENT: : UNIT:
Fre |: HES ER

SUBJECT: (Briefly state your question or concern and the solution you are requesting.
Continue on back, if necessary. Your failure to be specific may result in no action being
taken. If necessary, you will be interviewed in order to successfully respond to your
request.

Lam Clg tad StS A BO 87. eduction in See by
IY months of Such othce Ame AS 18 YPEPM eC ja y
jy. ht of Sut Apesh peisin cml PIONS ASSOCIA ws
9 o

Hl avid: -/7 J (ned oved a ent Tart Ss.

(Do not write below this line)

 

 

DISPOSITION:
FCI Sandstone
JUN 0 2 2021
Warden's Office

 

 

Record Copy ~- File; Copy - Inmate

PDF Prescribed by P5511

This form replaces BP-148.070 dated Oct 86
and BP-S148.070 APR 34

PRLE IN SECTION 6 UNLESS APPROPRIATE FOR Prargbatky FOLDER SECT ION 6

Case 2:18-cr-00024-JPS Filed 07/12/21 Page1of2 Document 85-1
SCHNEIDER, Karl
Reg. No.: 16464-089 (K2)

This is in response to your Inmate Request to Staff, received June 1, 2021, wherein you
request to be considered for a Reduction in Sentence (RIS). Specifically, you cite the
hardships experienced during the Bureau of Prisons’ modified COVID-19 operations as
an extraordinary and compelling circumstance that warrants RIS consideration.

According to Program Statement (P.S.) 5050.50, Compassionate Release/Reduction in
Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g), the BOP
has determined the following criteria may be used to file fora RIS: Terminal Medical
Condition, Debilitated Medical Condition, certain Elderly Inmate conditions, Death or
Incapacitation of a Family Member Caregiver (for children under the age of eighteen),
and Incapacitation of a Spouse or Registered Partner. As you do not meet any of the
above stated criteria, your request is denied.

If you are dissatisfied with this response, you may file an appeal pursuant to P.S.
1330.17, Administrative Remedy Program, within 20 calendar days of the date of this
response.

    
   
  

a OMo-OU- OU

ena Date

J. Fikes, Warden

   

US. sie Court

 

Case 2:18-cr-00024-JPS Filed 07/12/21 Page 2of2 Document 85-1

 
